PER CURIAM.
It having been brought to our attention that the case of Broocks v. Moring, to which reference was made in our original opinion, since the filing of that opinion, has been disposed of in the court below adversely to Moring’s claim, and that fact being conceded by the parties hereto, it is ordered that the rehearing prayed for in the second application therefore be granted and that this case stand resubmitted on briefs heretofore filed and on such briefs as the parties hereto see fit to file on or before August 15, 1946.